Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 1 of 29 PageID #: 939




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 RONALD WILLIAMS,

                                 Plaintiff,
                                                                 MEMORANDUM & ORDER
                   - against -                                    20-CV-4593 (PKC) (VMS)

  OFFICER JOHN TOTO, and ATTORNEY
  GENERAL L. JAMES,

                                  Defendants.
  -------------------------------------------------------x

 PAMELA K. CHEN, United States District Judge:

          On February 25, 2021, Plaintiff Ronald Williams, who is incarcerated at Rikers Island and

 is proceeding pro se, filed a Second Amended Complaint (“SAC”) (Dkts. 11, 11-1) in response to

 the Court’s December 16, 2020 Memorandum and Order (“M&O”), which granted Plaintiff leave

 to file an amended pleading to cure certain deficiencies in the Amended Complaint (Dkt. 5) with

 respect to claims under 42 U.S.C. § 1983 (“Section 1983”) and 28 U.S.C. § 2241 (“Section 2241”),

 as well as to claims against Defendants New York State Attorney General Letitia James and New

 York City Police Department (“NYPD”) Officer John Toto (see M&O, Dkt. 9, at 26). Plaintiff

 subsequently supplemented the SAC with additional materials (see Dkts. 13, 13-1, 13-2, 13-3, 13-

 4), which the Court deemed incorporated into the SAC (3/11/2021 Docket Order). For the reasons

 set forth below, Plaintiff’s Section 2241 habeas claim is dismissed and his Section 1983 claims

 against Attorney General James and for use of excessive force, violation of equal protection,

 deliberate indifference based on conditions of pre-trial detention, and denial of access to the courts

 are also dismissed. Plaintiff’s Section 1983 claims against Officer Toto for unreasonable stop and

 frisk, false arrest, and unlawful search, though sufficiently alleged, will be stayed pending the

 resolution of Plaintiff’s state criminal case. At this time, the Court does not direct service of the



                                                             1
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 2 of 29 PageID #: 940




 SAC on Officer Toto, and instead administratively closes this matter. Plaintiff may seek to reopen

 this matter once his state criminal case has been fully resolved.

                                         BACKGROUND1

 I.     Procedural History

        On October 19, 2020, Plaintiff filed a pro se Amended Complaint (Dkt. 5), which the Court

 construed to contain several Section 1983 claims related to his arrest and pre-trial incarceration at

 Rikers Island, as well as a Section 2241 habeas claim seeking release from custody. (See generally

 M&O, Dkt. 9.) In the December 16, 2020 M&O, the Court dismissed the Honorable Barry Kron,

 District Attorney Melinda Katz, Assistant District Attorney (“ADA”) Genevieve Gadaleta, and

 defense attorney Richard Cary Spivack as immune to suit. (See id. at 6–9.) The Court also granted

 Plaintiff leave to file an amended pleading in the form of an SAC,

        to allege, if he can do so in good faith, facts that may serve to cure the deficiencies
        identified in this Memorandum and Order with respect to any: (1) Section 1983
        claims on the bases of an unreasonable investigatory stop, unlawful search,
        unlawful arrest, excessive use of force, discrimination on the basis of race, and/or
        deliberate indifference to the risk of Plaintiff contracting COVID-19 while in
        custody at Rikers Island; (2) Section 2241 habeas claim challenging the conditions
        of his pretrial confinement at Rikers Island; and/or (3) claims against New York
        State Attorney General Letitia James or Officer Toto.

 (See id. at 26.) The Court instructed Plaintiff that the SAC would replace his previously filed

 complaint and “must stand on its own without reference to the Amended Complaint, nor any

 documents filed as exhibits to that complaint.” (Id.) The Court explained that, if submitted within

 60 days, the SAC would be reviewed for compliance with the requirements set forth in the M&O

 and for sufficiency under 28 U.S.C. § 1915(e)(2)(B).




        1
         Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
 system and not the document’s internal pagination.



                                                  2
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 3 of 29 PageID #: 941




        On January 11, 2021, the Court issued an Order in response to a letter submitted by Plaintiff

 (Dkt. 10), explaining that Plaintiff’s letter did not cure the deficiencies in the Amended Complaint,

 reminding Plaintiff of his opportunity to submit an SAC, and directing Plaintiff that he may include

 a claim alleging denial of access to the courts in the SAC if he could “identify the specific harm to

 his criminal and/or civil cases that access to the law library would have prevented” and “the

 individual(s) who were personally involved in this alleged violation, and/or state a claim against

 the City of New York.” (1/11/2021 Docket Order.)

        On February 25, 2021,2 the Court received Plaintiff’s 139-page SAC, which includes,

 among other things, handwritten and typed allegations and arguments, jail grievance forms, news

 articles and other documents related to COVID-19 conditions at Rikers Island, and transcripts from

 the criminal case currently pending against Plaintiff in Queens Supreme Court, People v. Williams,

 No. 30-2020. (See generally Dkts. 11, 11-1.) On March 3, 2021, the Court received additional,

 similar materials supplementing the SAC (see generally Dkts. 13, 13-1, 13-2, 13-3, 13-4), which

 the Court incorporated into the SAC (3/11/2021 Docket Order). The Court has reviewed and

 considered all of these materials in its ruling, with particular attention to those portions of the SAC

 that appear to have been authored by, or perhaps on behalf of, Plaintiff and that allege specific



        2
           Sixty days from the date of the M&O was February 16, 2021, accounting for the federal
 holiday on February 15, 2021. Although Plaintiff indicates that he mailed the SAC on February
 5, 2021 (Dkt. 11, at ECF 5), the SAC is postmarked February 18, 2021 (id. at ECF 139) and was
 received by the Court’s Pro Se Office on February 25, 2021. Under the prison mailbox rule, a
 complaint by an incarcerated pro se plaintiff is filed when it is turned over to prison officials for
 mailing. See Dory v. Ryan, 999 F.2d 679, 682 (2d Cir. 1993), modified on other grounds, 25 F.3d
 81 (2d Cir. 1994); Alli v. Steward-Bowden, No. 11-CV-4952 (PKC) (KNF), 2012 WL 6217653, at
 *1 (S.D.N.Y. Dec. 6, 2012). Given the unique challenges faced by a pro se prisoner litigant who
 “cannot even place his complaint directly into the hands of the United States Postal Service” and
 “has no control over the processing of his complaint,” see Dory, 999 F.2d at 682, and the fact that
 the date the SAC was mailed or postmarked is within days of the February 16 deadline, the Court
 treats the SAC as timely filed.



                                                   3
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 4 of 29 PageID #: 942




 facts in support of Plaintiff’s claims that his constitutional rights have been violated. (See, e.g.,

 Dkt. 11, at ECF 1–5, ECF 10–12, ECF 41–52, ECF 54–58; Dkt. 11-1, at ECF 55; Dkt. 13; Dkt.

 13-1, at ECF 1–7.)

 II.     Factual Background3

         Plaintiff was arrested on August 16, 2019 in connection with an armed robbery. (See Dkt.

 11, at ECF 1–3, 41.) Plaintiff explains the events that led to his arrest, alleging that he “innocently

 discovered a bag” on the street “and went through it being curious and intended to return it to its

 rightful owner[,] when police approached him and basically ‘framed’ him for the robbery assuming

 he was the alleged perpetrator in the robbery, when he wasn’t.”4 (See id. at ECF 2–3 (emphasis in

 original).) Plaintiff asserts that he was then “searched and a pellet gun was discovered which he

 [] planned to surprise his nephew with,” but was “deprived of due to police charging this as an

 arm[ed] robbery, [t]he weapon falsely.” (Id. at ECF 3.) Plaintiff also asserts that because the

 police testified that “they circled around the block” after first spotting him, this means that the

 police “weren’t sure [Plaintiff] was the suspect at all[,] which suggest[s] they simply gave

 [Plaintiff] these charges arbitrarily.” (Id.)

         With respect to the violation of his rights, Plaintiff alleges that “NYPD Officer John Toto”

 “illegally stopped, seized and searched and later arrested him” and that “‘reasonable suspicion’

 and ‘probable cause’ were ‘non[-]existent’ in this case.” (Dkt. 13-1, at ECF 3 (emphasis in



         3
           For purposes of this section, the Court accepts, as it must, the relevant non-conclusory
 factual allegations of the SAC. See Milan v. Wertheimer, 808 F.3d 961, 963 (2d Cir. 2015) (per
 curiam) (citation omitted).
         4
          The handwritten statements from the SAC generally begin each word with an upper-case
 letter. For ease of review and clarity, the Court notes that it has altered all quotations without
 indication, using lower-case letters rather than upper-case letters where grammatically appropriate,
 unless otherwise indicated.



                                                   4
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 5 of 29 PageID #: 943




 original).) Plaintiff also alleges that his stop and arrest constituted “‘racial profiling’ deem[ed]

 illegal just like in Floyd v. City of New York[.]”5 (Dkt. 11, at ECF 4 (emphasis in original)

 (asserting that like the plaintiffs in Floyd, his stop by the police “precipitated [] an unlawful arrest,

 an unreasonable stop, search, and investigation, a suggestive arrest, misidentification and

 everything that followed”); see Dkt. 11-1, at ECF 11 (“stop me because I was Black.”), ECF 34

 (noting,6 in substance, that Officer Toto’s description of the robbery suspect as “male black” was

 racist).) In addition, Plaintiff asserts that Officer Toto relied on a “vague” and incomplete

 description of the suspect that Plaintiff did not even match. (See Dkt. 13-1, at ECF 3 (“Radio

 transmissions gave not one but several descriptions of a suspect[,] which was ‘vague.’”); Dkt. 11-

 1, at ECF 28 (noting that Plaintiff did not “fit the description” because he is “not five feet”); id. at

 ECF 31 (noting that Plaintiff’s stop was an “[i]llegal [s]top & [f]risk” and arrest because Officer

 Toto “never had the full description before [] stopp[ing] [and arresting] him”).) Specifically,

 Plaintiff alleges:

         [T]he pretrial discovery included the police body camera video[,] 911 calls[,] police
         radio transmissions and police paperwork. The complaining witness is heard on
         the 911 call describing the perpetrator as 5 feet tall wearing a black baseball cap,
         black t-shirt and black jeans, which is also the description in the police radio
         transmission[; however,] the police body camera video7 shows [Plaintiff] wearing

         5
          The Court assumes that Plaintiff is referring to the class action lawsuit, Floyd v. City of
 New York, 959 F. Supp. 2d 540, 667 (S.D.N.Y. 2013), in which the district court found, among
 other things, that New York City was liable for Fourth and Fourteenth Amendment violations
 based on a policy of unreasonably and discriminatorily stopping and frisking Black men.
         6
           Plaintiff has provided annotated transcripts from proceedings in the criminal case that is
 currently pending against him. (See, e.g., Dkt. 11, at ECF 60–83; Dkt. 11-1, ECF 1–38; Dkt. 13-
 1, at ECF 9–27.) Upon inspection, it appears that the notations on the transcripts are in several
 different people’s handwriting. The Court assumes that because the annotated transcripts were
 included in the materials filed with the SAC that Plaintiff intends the notations to be considered as
 part of his pleading. To the extent a transcript notation supports a claim otherwise stated by
 Plaintiff elsewhere in the SAC, the Court has considered that notation.

         Plaintiff alleges that “the video body cam was altered and the people took this to the grand
         7

 jury knowing that the [Plaintiff] was going to the hospital any way because [h]is blood pressure


                                                    5
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 6 of 29 PageID #: 944




        a camouflage cargo shorts at the time of his initial identification. The police
        paperwork and fingerprint response summary list [Plaintiff’s] height as 5’10”.

 (Dkt. 11, at ECF 46.) Plaintiff further alleges that during his grand jury testimony, Officer Toto

 stated that he identified Plaintiff from a distance of “500 yards” or “5 football fields” away, which

 is “incredible” (Dkt. 13-1, at ECF 3–4), and that Officer Toto perjured himself by lying about the

 description he received and relied upon when stopping and arresting Plaintiff (id. at ECF 4 (“P.O.

 Defendant Toto perjured himself and unreasonably stopped the wrong suspect and was obviously

 ‘coached’ by the DA to get Plaintiff indicted ‘wrongfully.’”); Dkt. 11-1, at ECF 23–24 (noting

 alleged lies in Officer Toto’s testimony), ECF 33–35 (same).)

        Plaintiff also alleges that the robbery victim’s identification of him as the perpetrator was

 “unduly suggestive” because at the time of the identification the victim was in the backseat of a

 police vehicle, on the opposite side of the street from where Plaintiff was already being detained

 by police, there were flashing lights from several police vehicles, and “the complaining property”

 was “on the hood of the car” near Plaintiff.8 (Dkt. 11, at ECF 46–47 (“[The] complaining witness

 came to where I was[,] then they showed her the [stolen] cell phone and told her to keep it before


 was high.” (Dkt. 11, at ECF 47.) The Court is not sure what Plaintiff means by this allegation,
 but finds that Plaintiff fails to plead any facts to support the assertion that the body camera video
 from his stop and/or arrest was altered.
        8
           Plaintiff alleges that during the grand jury proceedings, ADA Gadaleta did not answer
 the jurors’ “legitimate question” of whether a line-up was conducted, and thereby “impaired the
 integrity of the grand jury.” (See Dkt. 11, at ECF 2; Dkt. 13-1, at ECF 1–2.) However, as the
 Court explained in its prior order dismissing ADA Gadaleta from this action, prosecutors are
 absolutely immune for all acts associated with the “judicial phase of the criminal process,” which
 includes grand jury proceedings. (M&O, Dkt. 9, at 7–8 (quoting Simon v. City of New York, 727
 F.3d 167, 171 (2d Cir. 2013)).) The Court also notes that in response to a juror’s question about
 the use of a photo array, ADA Gadaleta responded that she could not “ask [the robbery victim]
 about police procedures in this case,” but confirmed that the victim saw Plaintiff again
 approximately 10 minutes after the victim’s items were stolen. (Dkt. 11, at ECF 66–67.) For the
 reasons already stated in the M&O, Plaintiff’s claims against ADA Gadaleta may not proceed and
 she remains dismissed. (See M&O, Dkt. 9, at 7–8.)



                                                  6
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 7 of 29 PageID #: 945




 being asked to identify [Plaintiff][.]”9); Dkt. 11-1, at ECF 55.) In addition, Plaintiff alleges that

 “there was a ‘mistaken identity’ where police apparently ‘coached and coerced’ an alleged victim

 into saying it was Plaintiff involved in robbery in a very ‘sugges[tive]’ manner[,]” which “resulted

 in misidentification by grand jury testimony where witness never mentioned any color of the cap,

 hat or T-shirt the suspect wore.” (Dkt. 11, at ECF 2.)

        With respect to the conditions of his pre-trial detention, Plaintiff alleges that “NYCDOC

 at AMKC Warden”10 and the City of New York

        are liable for not protecting [him] from COVID-19 corona virus because [he] caught it at
        Rikers, where the facility failed to use protective measures by not enforcing social
        distancing, piling inmates up where [he] was forced to live in housing units with 30, 40,
        and 50 inmates at Rikers at a time and in dorms where [he] contracted it.

        [He] was subjected to inmates moving from unit to unit frequently, when on court dates
        inmates infected are piled in bullp[e]ns together, where guards have failed to be tested daily
        before reporting to work and contracting it from guards, where [he is] not afforded hand
        sanitizers and cleaning supplies are scar[ce] to clean surfaces at the jail, including not daily
        cleaning phones.

        Although the Executive Order from Cuomo require 50% housing[,] this can’t be reached
        as admitted by DOC Commissioner Brann [in a recent news article].

 (Dkt. 13-1, at ECF 4–5; see also Dkt. 11, at ECF 1, 10.) Plaintiff further alleges that his housing

 unit was “purposely filled[,] making the count of people over forty-eight people within a week”

 and that they were “sleeping 2.6 feet” apart, causing people to become “sick with fever, chills,



        9
           Plaintiff appears to allege that the body camera footage capturing the robbery victim’s
 identification of Plaintiff was “altered,” however Plaintiff does not plead any facts in support of
 this allegation.
        10
           The Court assumes that all references to “NYCDOC” and “DOC” refer to the New York
 City Department of Correction, see About the Department of Correction, NYC,
 https://www1.nyc.gov/site/doc/about/about-doc.page (last visited June 2, 2021), and that “AMKC
 Warden” refers to the Warden of the Anna M. Kross Center, one of the facilities at Rikers Island,
 where Plaintiff is currently incarcerated. See https://www1.nyc.gov/site/doc/about/facilities-
 locations.page (last visited June 2, 2021.)



                                                   7
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 8 of 29 PageID #: 946




 sweats, cough, sneezing[,] body aches and breathing issues,” as well as “chest pains and no energy

 to get out of bed.” (Dkt. 11, at ECF 10.) Within one week, Plaintiff alleges, “half the cell units

 became ill with [the] same symptoms.”11 (Id.) Relatedly, Plaintiff alleges that the “DOC has failed

 to do their part in enforcing measures to protect” him by crowding housing units, moving inmates

 “in and out” “at random,” and painting “Xs” on benches only 3 feet apart, rather than the

 recommended 6 feet. (Dkt. 13, at ECF 1.)

        Moreover, Plaintiff alleges that “[n]o on[e] has proper protective equipment” and “New

 York City has failed to provide an adequate supply of supplies.” (Dkt. 11, at ECF 11.) Many staff

 have gotten sick, creating staff shortages that require staff to do “double and triple shifts.” (Id.)

 Further, “[d]espite [] professional Doctors and clinicians’ recommendations[,] the City of NY

 insisted on officers and staff to return to work regardless of their health situation and symptoms[,]

 therefor[e] condemning staff and prisoners at Rikers Island to death and serious illness [due to the]

 COVID 19 virus.” (Id.) As a result, Plaintiff alleges that “[s]everal hundred officers and staff,

 400 plus and several inmates near 300 has been tested positive for the corona virus and many have

 died.” (Id.)

        Regarding his own health, Plaintiff alleges that he is over 50 years of age and has asthma,

 which “places him at serious risk in contracting the [COVID-19] virus or death.” (Id. at ECF 1.)

 He also asserts that because he has “asthmatic hypertension, heart and kidney disease and other

 serious chronic medical conditions,” his continued pretrial detention during the COVID-19

 pandemic is unlawful and violates the Fourteenth Amendment. (Id. at ECF 57.) Further, Plaintiff

 alleges that he has been examined by medical department officials who have diagnosed him with



        11
           Plaintiff provides a document in which he identifies by name and ID number individual
 detainees in his housing unit that he claims have had COVID-19. (Dkt. 11, at ECF 55–57.)



                                                  8
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 9 of 29 PageID #: 947




 “numerous ailments & medical complications which ultimately put[] [him] at risk of contracting

 COVID again from the jail.” (Dkt. 13, at ECF 1.) Plaintiff demands “compassionate release.” (Id.

 at ECF 1–2.)

        In addition to these allegations, Plaintiff also alleges that the “DOC and their superiors”

 denied him access to the courts and ignored his grievances. (Dkt. 11, at ECF 3–4.) In particular,

 Plaintiff alleges that denial of access to the law library “to do research and use [] the typewriter to

 prepare pleadings” directly resulted in an “adverse decision on divorce.” (Id. at ECF 4; see also

 Dkt. 11-1, at ECF 55.) Plaintiff asserts that even though the DOC’s “excuse” is COVID-19,

 detainees still must have access to the courts during the pandemic. (Dkt. 11, at ECF 4.)

        With respect to Attorney General James, Plaintiff alleges that she “failed to conduct an

 adequate investigation” into Plaintiff’s complaint against Officer Toto “and others of the 106th

 [precinct,]” “the Queens & Brooklyn County NYPD,” and “the Court Officials[,] DAs and Judge.”

 (Dkt. 13-1, at ECF 2.) More specifically, Plaintiff alleges that Attorney General James “[was]

 required” to investigate his complaint that the arresting officer “racially profiled” him and

 performed an illegal “stop and frisk,” and that her failure to do so was “official misconduct” that

 makes her liable in her “official & individual capacity,” and “mak[es] her ultimately part of the

 collusion cover up.” (Id. at ECF 2–3.)

        In sum, Plaintiff claims that his “4th, 8th, 6th, 1st[,] and 4th Amendment Constitutional

 Rights” have been violated. (Dkt. 13-1, at ECF 5–6.) Plaintiff seeks a declaratory judgment that

 Defendants are liable, a jury trial against Defendants in their “individual & official capacity,”

 permission to “proceed in this action and survive dismissal,” “compensatory, nominal, and

 punitive damages in the amount of 3 million dollars,” and Plaintiff’s release from prison as

 “compassionate relief.” (Id. at ECF 6–7.)




                                                   9
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 10 of 29 PageID #: 948




                                          LEGAL STANDARD

            The Prison Litigation Reform Act, 28 U.S.C. § 1915A, requires this Court to review the

  complaint in a civil action in which a prisoner seeks redress from a governmental entity or from

  officers or employees thereof, and to “identify cognizable claims or dismiss the complaint, or any

  portion of the complaint, if the complaint (1) is frivolous, malicious, or fails to state a claim upon

  which relief may be granted; or (2) seeks monetary relief from a defendant who is immune from

  such relief.” 28 U.S.C. § 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).

  Similarly, pursuant to the in forma pauperis statute, a district court must dismiss a case if the court

  determines that the complaint “(i) is frivolous or malicious; (ii) fails to state a claim on which relief

  may be granted; or (iii) seeks monetary relief against a defendant who is immune from such relief.”

  28 U.S.C. § 1915(e)(2)(B).

            A complaint must plead facts sufficient to “state a claim to relief that is plausible on its

  face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although all allegations contained

  in the compliant are assumed to be true, this tenet is “inapplicable to legal conclusions.” Ashcroft

  v. Iqbal, 556 U.S. 662, 678 (2009). A document filed pro se is to be liberally construed, and “a

  pro se complaint, however inartfully pleaded, must be held to less stringent standards than formal

  pleadings drafted by lawyers.” Ceara v. Deacon, 916 F.3d 208, 213 (2d Cir. 2019) (quoting

  Erickson v. Pardus, 551 U.S. 89, 94 (2007)); see McEachin v. McGuinnis, 357 F.3d 197, 200 (2d

  Cir. 2004) (“[A] court is obliged to construe [pro se] pleadings liberally, particularly when they

  allege civil rights violations.”). “If [a] liberal reading of the complaint ‘gives any indication that

  a valid claim might be stated,’ the Court must give the plaintiff an opportunity to amend the

  complaint.” Nelson-Charles v. U.S. Dep’t of Educ., No. 19-CV-1616 (PKC) (PK), 2019 WL

  1675999, at *2 (E.D.N.Y. Apr. 16, 2019) (quoting Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.

  2000)).


                                                     10
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 11 of 29 PageID #: 949




                                             DISCUSSION

  I.      Plaintiff’s Section 2241 Claim

          In the M&O, the Court construed Plaintiff’s demand for release from custody in the

  Amended Complaint as a request for habeas corpus relief under 28 U.S.C. § 2241 and dismissed

  that request without prejudice because Plaintiff had not demonstrated exhaustion of all available

  state-court remedies, including “appealing all the way up to the New York Court of Appeals.”

  (M&O, Dkt. 9, at 11–14 (citing, inter alia, Griffin v. Warden of the Otis Bantum Corr. Ctr., No.

  20-CV-1707 (AJN) (SLC), 2020 WL 1158070, at *3 (S.D.N.Y. Mar. 10, 2020)).) The Court

  granted Plaintiff the opportunity to amend his habeas claim to demonstrate that he has fully

  exhausted available grounds for relief in state court, or in the alternative, to explain to the Court

  why exhaustion of state-court remedies would be futile, impossible, or subject him to undue

  prejudice. (Id. at 14.)

          The Court has reviewed the SAC and concludes that Plaintiff has not pled any additional

  facts to demonstrate either that he has exhausted state-court remedies or that exhaustion would be

  futile, impossible, or subject him to undue prejudice. While the SAC includes one page of an

  August 13, 2020 Decision, Order, & Judgment by the Supreme Court of the State of New York,

  Appellate Division, Second Judicial Department, which appears to deny Plaintiff’s writ of habeas

  corpus seeking release or, in the alternative, reasonable bail (see Dkt. 11, at ECF 59), Plaintiff fails

  to demonstrate that this decision was appealed to the New York Court of Appeals, or that doing so

  would be futile or impossible, or would subject him to undue prejudice. Therefore, Plaintiff’s

  Section 2241 habeas claim is dismissed based on his failure to exhaust all available state-court

  remedies.




                                                    11
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 12 of 29 PageID #: 950




  II.     Plaintiff’s Section 1983 Claims12

          Section 1983 provides a vehicle for redressing the deprivation of civil rights. “Section

  1983 ‘is not itself a source of substantive rights, but a method for vindicating federal rights

  elsewhere conferred by those parts of the United States Constitution and federal statutes that it

  describes.’” Conklin v. County of Suffolk, 859 F. Supp. 2d 415, 438 (E.D.N.Y. 2012) (quoting

  Baker v. McCollan, 443 U.S 137, 144 n.3 (1979)); accord Cornejo v. Bell, 592 F.3d 121, 127 (2d

  Cir. 2010). In order to maintain a civil rights action under Section 1983, a plaintiff must allege

  two essential elements. First, the conduct challenged must have been “committed by a person

  acting under color of state law.” Cornejo, 592 F.3d at 127 (quoting Pitchell v. Callan, 13 F.3d

  545, 547 (2d Cir. 1994)); see also Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999)

  (“[T]he under-color-of-state-law element of § 1983 excludes from its reach merely private

  conduct, no matter how discriminatory or wrongful.” (internal quotation marks and citation

  omitted)). Second, the conduct complained of “must have deprived a person of rights, privileges,

  or immunities secured by the Constitution or laws of the United States.” Cornejo, 592 F.3d at 127

  (quoting Pitchell, 13 F.3d at 547); see also Snider v. Dylag, 188 F.3d 51, 53 (2d Cir. 1999).

          A.      New York State Attorney General Letitia James

          In the M&O, the Court construed Plaintiff’s Amended Complaint as making a Section 1983

  claim against Attorney General James in her official capacity in relation to his request for an


          12
              To the extent Plaintiff alleges that his “‘speedy trial’ statutory rights were violated in this
  case” and demands dismissal of the indictment (see Dkt. 11, at ECF 4, 5; Dkt. 11-1, at ECF 55),
  the Court cannot interfere in Plaintiff’s ongoing state court criminal case. See Sprint Commc’ns,
  Inc. v. Jacobs, 571 U.S. 69, 72 (2013) (“When there is a parallel, pending state criminal
  proceeding, federal courts must refrain from enjoining the state prosecution.”); Younger v. Harris,
  401 U.S. 37, 53–54 (1971). The Court also notes that in one of the transcripts included with the
  SAC, the state court Judge explained to Plaintiff that “[t]he People have not been going slow. This
  is, in fact, the first hearing this Court has done since February and you are it. So they were trying
  to move you along. And here we are.” (Dkt. 13-1, at ECF 33.)



                                                      12
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 13 of 29 PageID #: 951




  investigation into the “judge in [his] case” and the “officers in [his] case. (M&O, Dkt. 9, at 9–10;

  see also Amended Complaint (“Am. Compl.”), Dkt. 5, at ECF 72.) However, finding that Plaintiff

  had failed to provide any facts explaining how, if at all, Attorney General James violated his rights

  and what, if any, relief he sought with respect to those violations, the Court granted Plaintiff leave

  to amend his claim against Attorney General James to (1) allege, in good faith, how she violated

  his rights in her official capacity, including any ongoing violations of federal law, and (2) describe

  the type of prospective relief sought. (See M&O, Dkt. 9, at 11.) Plaintiff now alleges in the SAC

  that Attorney General James either failed to conduct or inadequately conducted an investigation

  into his complaint against Officer Toto for an alleged illegal “stop and frisk” based on racial

  profiling, and against other NYPD officers, court officials, prosecutors, and judges.13 (See Dkt.

  13-1, at ECF 2–3.)

         Plaintiff’s SAC fails to cure the deficiencies previously identified by the Court and

  ultimately fails to state a claim against Attorney General James. As the Court explained in the

  M&O, Attorney General James is afforded immunity under the Eleventh Amendment for Section

  1983 claims brought against her in her official capacity, with a limited exception for complaints

  alleging “ongoing violation[s] of federal law” and seeking “relief properly characterized as

  prospective.” (M&O, Dkt. 9, at 10 (citing, inter alia, CSX Transp., Inc. v. New York State Office

  of Real Prop. Servs., 306 F.3d 87, 98 (2d Cir. 2002)).) Plaintiff has not alleged ongoing violations

  of federal law and is not seeking prospective relief. To the extent the SAC may be construed to



         13
             To the extent the SAC may be construed to allege that Attorney General James was
  involved in a “collusion cover up” or conspiracy (Dkt. 13-1, at ECF 2–3), the Court finds that
  Plaintiff fails to include any facts to support a conspiracy claim, the elements of which are “(1) an
  agreement between two or more state actors or between a state actor and a private entity; (2) to act
  in concert to inflict an unconstitutional injury; and (3) an overt act done in furtherance of that goal
  causing damages.” Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999) (citation omitted).



                                                    13
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 14 of 29 PageID #: 952




  allege a due process violation based on an alleged failure to investigate, “[c]ourts within the Second

  Circuit have determined that there is no constitutional right to an investigation by government

  officials.” Bernstein v. New York, 591 F. Supp. 2d 448, 460, 465 (S.D.N.Y. 2008) (alteration and

  quotation omitted) (dismissing claim against the Attorney General for failing to investigate and

  respond to plaintiff’s complaints); see also Adamczyk v. Annucci, No. 16-CV-239 (LJV), 2019 WL

  6123746, at *2 (W.D.N.Y. Nov. 19, 2019) (dismissing due process claim premised on the

  Commissioner of the New York State Department of Corrections and Community Supervision’s

  alleged failure to investigate plaintiff’s termination because “there is no constitutional right to an

  investigation by government officials”); Troy v. City of New York, No. 13-CV-5082 (AJN), 2014

  WL 4804479, at *6 (S.D.N.Y. Sept. 25, 2014) (“It is well established that there is no constitutional

  right to an investigation by government officials.” (alterations and citations omitted)), aff’d, 614

  F. App’x 32 (2d Cir. 2015) (summary order). Furthermore, Attorney General James’s decision of

  whether to act upon Plaintiff’s complaints, or not, is privileged. See Scolnick v. Lefkowitz, 329

  F.2d 716, 716 (2d Cir. 1964) (per curiam) (finding that the Attorney General’s alleged “failure to

  investigate and act upon reports [by plaintiffs] of an underworld plot to injure them” was “conduct

  [that] is clearly privileged as in the exercise of their official, quasi-judicial functions”). Thus,

  Plaintiff fails to state a claim against Attorney General James in her official capacity,14 and she is

  dismissed.



         14
             Furthermore, as the Court previously explained, a claim against Attorney General James
  in her personal capacity must allege her personal involvement in the alleged constitutional
  deprivations. (M&O, Dkt. 9, at 11 n.9 (citing Brandon v. Kinter, 938 F.3d 21, 36 (2d Cir. 2019)
  (“It is well-settled in this Circuit that personal involvement of defendants in alleged constitutional
  deprivations is a prerequisite to an award of damages under § 1983.” (citation omitted))).) Putting
  aside that Plaintiff has not identified any cognizable constitutional deprivation, Plaintiff also has
  not alleged any facts to demonstrate Attorney General James’s personal involvement in responding
  to his complaint and request for an investigation.



                                                   14
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 15 of 29 PageID #: 953




          B.      Officer John Toto

          In the M&O, the Court noted that although several of Plaintiff’s allegations relate to the

  circumstances of Plaintiff’s stop and arrest, he did not allege Officer Toto’s personal involvement

  in any of the alleged violations. (M&O, Dkt. 9, at 11.) For that reason, the Court permitted

  Plaintiff leave to amend his claim against Officer Toto if he could allege, in good faith, facts

  showing Officer Toto’s personal involvement in any of the alleged constitutional deprivations.

  (Id.)

          To start, in the SAC, Plaintiff identifies Officer Toto’s as the police officer who “illegally

  stopped, seized and searched and later arrested” him. (Dkt. 13-1, at ECF 3.) Therefore, because

  Plaintiff has identified Officer Toto’s “personal involvement” in the “alleged constitutional

  deprivations,” he has satisfied a prerequisite for stating a claim under Section 1983. See Brandon,

  938 F.3d at 36. Next, in support of his claims that Officer Toto subjected him to an illegal stop,

  search, and arrest, Plaintiff alleges that, like the plaintiffs in Floyd, he was racially profiled because

  he is Black. (See Dkt. 11, at ECF 4; Dkt. 11-1, at ECF 11; Dkt. 13-1, at ECF 3.) Plaintiff also

  alleges that in stopping and arresting him, Officer Toto relied on a “vague” or incomplete

  description of the suspect, i.e., black male, dark colored T-shirt, and baseball cap (see Dkt. 11-1,

  at ECF 28, 31; Dkt. 13-1, at ECF 3), and that Plaintiff did not fit the description provided by the

  victim because he is five feet, ten inches tall and was wearing camouflage cargo shorts at the time

  he was identified (see Dkt. 11, at ECF 46; Dkt. 11-1, at ECF 28, 31). In addition, Plaintiff alleges

  that he was arrested based in part on an “unduly suggestive” “showup identification” by the

  victim.15 (See Dkt. 11, at ECF 46–47; Dkt. 11-1, at ECF 55.)


          15
            To the extent Plaintiff also alleges that Officer Toto perjured himself in his grand jury
  testimony (see Dkt. 13-1, at ECF 4), as the Court explained in the M&O, police officers are
  absolutely immune from civil suit based on false testimony offered during grand jury proceedings.
  (See M&O, Dkt. 9, at 18 n.18 (citing, inter alia, Rehberg v. Paulk, 566 U.S. 356, 367 (2012) (“The


                                                     15
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 16 of 29 PageID #: 954




          Construing the SAC liberally and assuming, as it must, the factual allegations to be true,

  the Court concludes that Plaintiff has adequately stated claims against Officer Toto for

  unreasonable stop and frisk,16 false arrest, and unlawful search, but has failed to state claims for

  excessive force and discrimination based on race.

                  1.      Unreasonable Stop and Frisk

          In “appropriate circumstances and in an appropriate manner” the police may “approach a

  person for purposes of investigating possibly criminal behavior even though there is no probable

  cause to make an arrest.” Dancy v. McGinley, 843 F.3d 93, 106 (2d Cir. 2016) (quoting Terry v.

  Ohio, 392 U.S. 1, 22 (1968)).         A so-called “stop and frisk” does not violate the Fourth

  Amendment’s limits on searches and seizures if the police officer conducting the stop and frisk

  (1) “reasonably suspects that the person apprehended is committing or has committed a criminal

  offense,” and (2) “reasonably suspect[s] that the person stopped is armed and dangerous.” Arizona

  v. Johnson, 555 U.S. 323, 326–27 (2009) (citation omitted). “Reasonable suspicion must be based

  on specific and articulable facts,” United States v. Freeman, 735 F.3d 92, 96 (2d Cir. 2013)

  (quotation and citation omitted), and a consideration of “the totality of the circumstances . . .


  factors that justify absolute immunity for trial witnesses apply with equal force to grand jury
  witnesses . . . [and] there [is no] reason to distinguish law enforcement witnesses from lay
  witnesses.”)).) Further, to the extent Plaintiff alleges that a police officer coached or coerced the
  robbery victim into identifying Plaintiff as the perpetrator (see Dkt. 11, at ECF 2), he does not
  identify Officer Toto’s or any other officer’s personal involvement in this alleged violation, nor
  does he offer more than conclusory statements about coaching and coercion. Therefore, the Court
  finds that Plaintiff fails to state a claim with respect to this allegation.
          16
             Although the M&O did not identify a claim for an unconstitutional frisk, the Court now
  recognizes the potential for such a claim based on its review of the SAC, which includes testimony
  by Officer Toto in which he describes frisking Plaintiff prior to arresting him. (See Dkt. 11, at
  ECF 72–73 (“I began to frisk the defendant . . . [a] frisk is a general pat down on the outer garments
  [] of a person. We generally conduct frisks to keep our safety and see if the defendant’s concealing
  any weapons. . . . I felt the outline of a firearm on the defendant’s left side . . . [and then] [p]laced
  the defendant under arrest.”).)



                                                     16
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 17 of 29 PageID #: 955




  through the eyes of a reasonable and cautious police officer on the scene, guided by his experience

  and training,” United States v. Compton, 830 F.3d 55, 61 (2d Cir. 2016) (quotation and citation

  omitted). An investigatory stop cannot be justified by events that occur after a stop is effectuated;

  rather a stop “must be ‘justified at its inception.’” Freeman, 735 F.3d at 96 (quoting Terry, 392

  U.S. at 20).

         The Court finds that Plaintiff has stated a claim for unreasonable stop because, although he

  may have fit a vague and generic description of the suspect in terms of race and gender, i.e., black

  male, Plaintiff plausibly alleges that he did not fit the more specific aspects of the suspect’s

  description in terms of height and clothing. See Dancy, 843 F.3d at 109 (finding that a description

  of a “thin, black male wearing a brown jacket traveling in an unknown direction” was “too vague”

  under the circumstances to justify stopping plaintiff who was “thin, black, and male” but “wearing

  a camouflage-patterned jacket”); see also Brown v. City of Oneonta, New York, 221 F.3d 329, 334

  (2d Cir. 2000) (“[A] description of race and gender alone will rarely provide reasonable suspicion

  justifying a police search or seizure”). Moreover, the fact that Plaintiff’s gender and race

  characteristics may have matched the description of the suspect is “not enough to support

  reasonable suspicion where [Plaintiff] was only in general temporal and geographical proximity

  to the crime.” Ferguson v. City of New York, No. 17-CV-4090 (BMC), 2018 WL 3233131, at *3

  (E.D.N.Y. July 2, 2018), rev’d on other grounds on recons., 2018 WL 3626427 (E.D.N.Y. July

  30, 2018). Plaintiff was stopped, frisked, and arrested approximately 20 minutes after Officer Toto

  received the radio run reporting the robbery (see Dkt. 11, at ECF 71–73, 79), on a public street

  approximately 10 blocks or a little over half a mile17 from the site of the crime (see Dkt. 11, at



         17
            The Court takes judicial notice of the approximate distance between the intersection
  where the victim reported that she was robbed, Liberty Avenue and the 80th Street subway stop in
  Queens County (see Dkt. 11, at ECF 60–62), and the intersection where Plaintiff was stopped,


                                                   17
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 18 of 29 PageID #: 956




  ECF 60–62).18 Such general proximity to the crime does not support a finding of reasonable

  suspicion to justify a stop otherwise based only on Plaintiff’s race and gender. Compare Ferguson,

  2018 WL 3233131, at *3–4 (finding that police lacked reasonable suspicion to stop a plaintiff more

  than 30 minutes after the crime in “an ‘innocuous’ public area where many people (some or many

  of whom might fit the description of a short black male) might pass by”); with United States v.

  McCargo, 464 F.3d 192, 197 (2d Cir. 2006) (finding that police had reasonable suspicion to stop

  a plaintiff who was just 200 feet from the crime scene and a few minutes after the reported

  burglary). Therefore, the Court concludes that Plaintiff has adequately stated a claim against

  Officer Toto based on an unreasonable and unjustified stop.

         The Court likewise concludes that Plaintiff has adequately stated a claim against Officer

  Toto based on an unreasonable frisk. See Arizona, 555 U.S. at 326–27 (explaining that for a “stop

  and frisk” to be constitutional, “[f]irst, the investigatory stop must be lawful” (emphasis added)).

  Following a lawful stop based on reasonable suspicion that the person apprehended is committing



  Eldert Lane and Conduit Boulevard in Kings County (see Dkt. 11, at ECF 70; Dkt. 11-1, at ECF
  10).                                                                                      See
  https://www.google.com/maps/dir/Liberty+Ave+%26+80th+St,+Queens,+NY+11416/Eldert+La
  ne+%26+Conduit+Boulevard,+Brooklyn,+NY/@40.677619,-
  73.8634932,17z/data=!3m1!4b1!4m14!4m13!1m5!1m1!1s0x89c25decebf2fb63:0xbdbdd279b03
  8da0d!2m2!1d-
  73.8577887!2d40.6794588!1m5!1m1!1s0x89c25d95914c590b:0x2b37c67465626771!2m2!1d-
  73.8643639!2d40.6756782!3e2 (last visited June 8, 2021).
         18
             The Court acknowledges that the SAC includes a transcript of Officer Toto’s testimony
  in which he indicated that his decision to approach Plaintiff may have been informed by his
  observation of Plaintiff at the intersection of Eldert Lane and North Conduit “bending down and
  rifling through a bag and just staring [] as [Officer Toto and his partner] passed” (Dkt. 11, at ECF
  70) and/or because “the cell phone that was taken from the robbery was being tracked and it was
  pinging at that intersection” (Dkt. 11-1, at ECF 10). However, Officer Toto’s testimony
  concerning the events leading to Plaintiff’s stop are somewhat inconsistent and unclear. Therefore,
  in light of Plaintiff’s allegations and the lenient standard at this stage, the Court concludes that
  Plaintiff has adequately stated a claim for unreasonable stop.



                                                  18
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 19 of 29 PageID #: 957




  or has committed a violent crime, a frisk of the person’s outer garments may be justified. See

  Floyd v. City of New York, 959 F. Supp. 2d 540, 652 (S.D.N.Y. 2013) (following a lawful stop,

  officers were justified in frisking outer garments for weapons because “burglary is often a violent

  crime”); cf. id. at 648 (following a lawful stop, officers had “no basis to frisk” because the stop

  was based on a woman’s report that a man had been verbally harassing her, but she “never said

  she believed her harasser was armed, or that she had been physically threatened”). Although

  Officer Toto was responding to a report of an armed robbery, because Plaintiff has plausibly

  alleged that the stop was unjustified, he has stated a claim for an unjustified frisk resulting from

  that stop. Furthermore, even though Plaintiff alleges that he was looking through a bag at the time

  Officer Toto approached him (see Dkt. 11, at ECF 2–3), this conduct, when considered in the

  context of the limited information allegedly known to Officer Toto at the time, does not give rise

  to reasonable suspicion that Plaintiff was armed and dangerous.19 Cf. United States v. Lopez, 321

  F. App’x 65, 67–68 (2d Cir. 2009) (summary order) (“When [defendant] saw the [police Sergeant]

  approaching him, [defendant] transferred the cup from his right to his left hand and dropped his

  right hand to his right side. Based on these facts, it was reasonable for [the police Sergeant] to

  suspect that [defendant] was carrying a weapon.”). Therefore, the Court finds that Plaintiff has

  adequately stated a claim against Officer Toto for an unreasonable and unjustified frisk.

                 2.      False Arrest and Unlawful Search

         Turning now to Plaintiff’s claims for false arrest and unlawful search. The elements of a

  false arrest claim are “(1) the defendant intended to confine the plaintiff, (2) the plaintiff was


         19
            The Court notes Officer Toto’s testimony that, after observing Plaintiff with a bag at his
  feet and a few items on the hood of a car, he frisked Plaintiff “due to the nature of the crime that
  we were investigating or canvassing for.” (Dkt. 11-1, at ECF 13.) Other than this testimony,
  Officer Toto did not appear to offer any further explanation why he believed that Plaintiff was
  armed and dangerous.



                                                  19
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 20 of 29 PageID #: 958




  conscious of the confinement, (3) the plaintiff did not consent to the confinement and (4) the

  confinement was not otherwise privileged.” Hernandez v. United States, 939 F.3d 191, 199 (2d

  Cir. 2019) (citation omitted). “The existence of probable cause to arrest constitutes justification

  and ‘is a complete defense to an action for false arrest[.]’” Jenkins v. City of New York, 478 F.3d

  76, 84 (2d Cir. 2007) (citation omitted). Probable cause exists when arresting officers have

  “knowledge or reasonably trustworthy information of facts and circumstances that are sufficient

  to warrant a person of reasonable caution in the belief that the person to be arrested has committed

  or is committing a crime.” Hernandez, 939 F.3d at 199 (citation omitted). A search incident to a

  lawful arrest is permissible if it “include[s] the arrestee’s person and the area within his immediate

  control[,] . . . mean[ing] the area from within which he might gain possession of a weapon or

  destructible evidence.” Arizona v. Gant, 556 U.S. 332, 339 (2009) (quotation omitted).

         Plaintiff alleges that Officer Toto did not have probable cause to arrest him because he

  relied on a vague description and one that Plaintiff did not match in terms of height or clothing.

  (See Dkt. 13-1, at ECF 3; Dkt. 11-1, at ECF 31–32.) “It has long been established, . . . that when

  [a] description could have applied to any number of persons and does not single out the person

  arrested, probable cause does not exist.” Jenkins, 478 F.3d at 90 (citing, inter alia, Wong Sun v.

  United States, 371 U.S. 471, 481 (1963)). Plaintiff also alleges that his arrest was based on an

  “unduly suggestive” identification by the robbery victim that occurred when Plaintiff was being

  detained by police, with the stolen property nearby, and when the victim’s view was obstructed by

  distance and flashing lights from police vehicles. (Dkt. 11, at ECF 46–47; Dkt. 11-1, at ECF 55.)

  “An identification cannot be used to support probable cause if the identification procedure was so

  defective that probable cause could not reasonably be based upon it.” Dufort v. City of New York,

  874 F.3d 338, 348 (2d Cir. 2017) (quotation omitted). The type of identification at issue here—a




                                                   20
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 21 of 29 PageID #: 959




  “showup” identification, i.e., the presentation of a single suspect to a witness by the police, rather

  than a lineup of several individuals including the suspect—is “inherently suggestive” and has been

  “widely condemned,” although it may be permissible under exigent circumstances or when

  conducted in “close temporal and geographic proximity to the crime scene.” See Brisco v. Ercole,

  565 F.3d 80, 88–89 (2d Cir. 2009) (quotations omitted). The Court finds that Plaintiff has

  adequately stated a false arrest claim based on allegations that Officer Toto arrested him in reliance

  on a vague description that he did not match and on an unduly suggestive showup identification.

  Because Plaintiff has adequately stated a claim for false arrest, the Court finds that he has likewise

  stated a claim for an unlawful search incident to that arrest, which yielded a pellet gun.20 See

  Chillemi v. Town of Southampton, No. 12-CV-3370 (JFB) (AKT), 2017 WL 6520722, at *15–16

  (E.D.N.Y. Dec. 20, 2017) (denying summary judgment on a false arrest claim, and consequently,

  on an unreasonable search and seizure claim based on the same evidence, i.e., that the police officer

  “lacked any basis for the initial stop . . . and, thus, there also was no basis for the search incident

  to arrest”).

                 3.      Equal Protection Violation

          Next, the Court considers Plaintiff’s claim that he was subjected to racial profiling in

  violation of the Equal Protection Clause of the Fourteenth Amendment. To state a race-based



          20
              The Court notes that probable cause must be “evaluated on the totality of the
  circumstances,” and the significance of a factor such as a vague description “may be enhanced or
  diminished by the surrounding circumstances” of the arrest. Jenkins, 478 F.3d at 90. According
  to transcripts submitted with the SAC, Officer Toto testified that he placed Plaintiff under arrest
  for possession of a firearm after feeling the outline of a firearm when he frisked Plaintiff. (See
  Dkt. 11-1, at ECF 13–14, ECF 20–21.) Plaintiff concedes that when he was searched, a pellet gun
  was recovered from his person. (See Dkt. 11, at ECF 3.) Despite these facts, given that Plaintiff
  has plausibly alleged that his arrest was based on a vague description and unduly suggestive
  identification, which could support a finding that Officer Toto lacked probable cause, the Court
  will permit Plaintiff’s false arrest and unlawful search claims to proceed at this time.



                                                    21
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 22 of 29 PageID #: 960




  claim under the Equal Protection Clause of the Fourteenth Amendment, “a plaintiff must allege

  that a government actor intentionally discriminated against him on the basis of his race.” Greene

  v. City of New York, No. 08-CV-243 (AMD) (CLP), 2017 WL 1030707, at *30 (E.D.N.Y. Mar.

  15, 2017) (quoting Brown, 221 F.3d at 337), aff’d, 742 F. App’x 532 (2d Cir. 2018) (summary

  order). There are several ways a plaintiff may plead intentional discrimination:

         First, “[a] plaintiff could point to a law or policy that ‘expressly classifies persons
         on the basis of race.’” Second, “a plaintiff could identify a facially neutral law or
         policy that has been applied in an intentionally discriminatory manner.” Third, “[a]
         plaintiff could also allege that a facially neutral statute or policy has an adverse
         effect and that it was motivated by discriminatory animus.”

  Floyd, 959 F. Supp. 2d at 570–71 (quoting Brown, 221 F.3d at 337). Here, Plaintiff has not

  identified a particular law or policy he is challenging, other than to make conclusory reference to

  Floyd, which, in itself, is insufficient to state an Equal Protection claim. See Brown v. City of New

  York, No. 18-CV-3287 (JPO), 2021 WL 1225948, at *2 (S.D.N.Y. Mar. 31, 2021) (explaining that

  a plaintiff “who was arrested in 2015, cannot compensate for his failure to plead facts indicating

  that his arrest was racially motivated by invoking Floyd’s analysis of a policy that ended in 2013”).

  Nor has Plaintiff alleged that he was subjected to a selective law enforcement action based on his

  race by showing that similarly situated individuals of a different race were treated differently. See

  Brown, 221 F.3d at 337 (citing United States v. Armstrong, 517 U.S. 456, 465 (1996)); Floyd, 959

  F. Supp. 2d at 633 (finding that an individual was “stopped because of his race” where, inter alia,

  “other non-black individuals were present and presumably behaving no differently than [him]—

  yet only [he] was stopped”). In addition, Plaintiff has not alleged that the police were searching

  for a particular perpetrator based solely on race, without more, because, by his own admission, the

  police were searching for a particular perpetrator based on a victim’s description that included

  race, gender, height, and clothing. See Brown, 221 F.3d at 338 (finding that plaintiffs failed to




                                                   22
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 23 of 29 PageID #: 961




  state an Equal Protection claim because police were searching for a perpetrator based on a victim’s

  description of a “young black man with a cut on his hand,” which did not amount to an

  investigation based solely on race). In sum, the Court concludes that even upon a liberal reading

  of the SAC, Plaintiff has failed to allege facts to support an Equal Protection claim.21

                 4.      Excessive Use of Force

         Finally, the Court finds that Plaintiff has failed to state a claim for excessive force. The

  Fourth Amendment prohibits the use of “unreasonable” force by a police officer effecting an arrest.

  Tracy v. Freshwater, 623 F.3d 90, 96 (2d Cir. 2010) (citing Graham v. Connor, 490 U.S. 386, 395

  (1989)). In the M&O, the Court noted that “[a]lthough Plaintiff alleges that his arrest was made

  with the ‘us[e] of physical force,’ he does not identify the officer(s) who were personally involved

  in the use of force against him or offer any facts about the nature, circumstances or degree of force

  used, nor does he allege any injury resulting from any officer’s use of force.” (M&O, Dkt. 9, at

  23 (internal record citations omitted).) The Court granted Plaintiff leave to amend with respect to

  an excessive force claim if he could, in good faith, satisfy these deficiencies. He has not. Although

  Plaintiff includes a conclusory reference to “excessive force” in the SAC (see Dkt. 11, at ECF 1),

  he does not plead any facts in support of such a claim. Therefore, the Court finds that Plaintiff has

  not stated a claim for use of excessive force.


         21
             The Court notes that a few of the handwritten notations on the transcripts included with
  the SAC could be read to imply that Officer Toto used racial slurs during the course of his
  encounter with Plaintiff. (See Dkt. 11-1, at ECF 34 (noting “neggas he tolme,” which the Court
  interprets to mean “niggas he told me”); see id. at ECF 35 (noting that when Officer Toto said the
  word “black” during his testimony he “stopped . . . from saying black nigger”).) Abhorrent as the
  implication of such allegations may be, “courts in this Circuit have found that ‘[t]he use of racial
  slurs, alone, fail to state a claim for a violation of the equal protection clause of the Fourteenth
  Amendment.’” Greene, 2017 WL 1030707, at *30 (collecting cases). Thus, the Court finds that
  these isolated and somewhat ambiguous transcript notations, which are not addressed or
  incorporated by Plaintiff elsewhere in the SAC (see Dkt. 11, at ECF 1–5, ECF 41–52), fail to
  support an Equal Protection claim.



                                                   23
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 24 of 29 PageID #: 962




                  5.      Staying Claims Against Officer Toto

          Having liberally construed the SAC and determined that Plaintiff has sufficiently stated

  Section 1983 claims against Officer Toto based on an alleged unreasonable stop and frisk, false

  arrest, and unlawful search, the Court will now stay these claims until the resolution of the pending

  criminal case against Plaintiff, the outcome of which could affect the viability, scope, and/or

  resolution of one or more of Plaintiff’s Section 1983 claims against Officer Toto. See Wallace v.

  Kato, 549 U.S. 384, 393–94 (2007) (“If a plaintiff files a false-arrest claim before he has been

  convicted (or files any other claim related to rulings that will likely be made in a pending or

  anticipated criminal trial), it is within the power of the district court, and in accord with common

  practice, to stay the civil action until the criminal case or the likelihood of a criminal case is

  ended”); Stegemann v. Rensselaer Cnty. Sheriff’s Off., 648 F. App’x 73, 78 (2d Cir. 2016)

  (summary order) (“Because [plaintiff]’s underlying criminal action is ongoing, the better course

  might be for the District Court to hold [plaintiff]’s civil action in abeyance until a judgment of

  conviction has been entered in his criminal case.”); Safran v. Singas, No. 20-CV-4537 (PKC)

  (SMG), 2020 WL 7125232, at *5 (E.D.N.Y. Dec. 4, 2020) (staying false arrest claims pending the

  outcome of plaintiff’s state court criminal proceedings).

          The Court finds that a stay is particularly appropriate here, where it appears, based on the

  transcripts included with the SAC, that Plaintiff’s defense counsel made arguments during a pre-

  trial hearing that are virtually identical to Plaintiff’s claims challenging the legality of his stop and

  arrest. (See Dkt. 13-2, at ECF 28–35; Dkt. 13-3, at ECF 10–24.) At this time, the Court does not

  know how the state court judge decided these issues in the context of Plaintiff’s criminal case, but

  is mindful that “[c]ourts in this Circuit have repeatedly barred § 1983 claims attempting to relitigate

  in federal court issues decided against them in prior criminal proceedings, whether held in federal or




                                                     24
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 25 of 29 PageID #: 963




  state court.”22 See Almonte v. City of New York, No. 15-CV-6843 (PAE), 2018 WL 3998026, at *3

  (S.D.N.Y. Aug. 21, 2018). The Court does not direct service of the SAC on Officer Toto, and

  instead administratively closes this matter. Safran, 2020 WL 7125232, at *6 (citing Bussey v.

  Devane, No. 13-CV-3660 (JS) (WDW), 2013 WL 4459059, at *5 (E.D.N.Y. Aug. 16, 2013)).

  Plaintiff may seek to reopen this matter once his criminal case has been fully resolved. In that

  event, however, Plaintiff will be limited to the claims in the SAC that the Court has found

  sufficiently stated, as per this decision. The only remaining Defendant, Officer Toto, will have

  the opportunity to move for dismissal of Plaintiff’s claims or other relief based on the outcome of,

  and findings in, Plaintiff’s criminal prosecution.

         C.      The DOC and New York City

         The SAC appears to contain two claims aimed at the DOC and/or New York City—first, a

  claim based on Plaintiff’s alleged unconstitutional conditions of pre-trial confinement due to

  COVID-19, and second, a claim based on Plaintiff’s alleged denial of access to the courts. For the

  reasons explained below, both claims must be dismissed.

                 1.      Deliberate Indifference to Pre-Trial Conditions of Confinement

         The Court permitted Plaintiff to amend his Amended Complaint to allege a Section 1983

  claim based on deliberate indifference to the risk that he could contract COVID-19, provided that

  he could identify whom the claim is against and the relief he is seeking. (M&O, Dkt. 9, at 16.) In

  the SAC, as in the Amended Complaint, Plaintiff alleges very troubling conditions at Rikers Island

  relating to the COVID-19 pandemic—overcrowding of units, housing of symptomatic and non-



         22
          Further, as the Court noted in the M&O, if Plaintiff is ultimately convicted, and this civil
  case would call into question the validity of that conviction, then this case must be dismissed.
  (M&O, Dkt. 9, at 19 n.19 (citing, inter alia, Wallace, 549 U.S. at 394, which in turn cites Heck v.
  Humphrey, 512 U.S. 477, 487 (1994)).



                                                   25
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 26 of 29 PageID #: 964




  symptomatic detainees together, failing to enforce 6-foot social distancing, failing to provide

  adequate cleaning and protective supplies, and forcing staff to work even when unwell—all of

  which have created conditions in which the virus allegedly has spread and infected many detainees

  and staff members. (See Dkt. 11, at ECF 1, 5, 10–12; Dkt. 13, at ECF 1–2; Dkt. 13-1, at ECF 4–

  5.) Plaintiff also alleges that he contracted COVID-19 and remains significantly at risk due to his

  age and several health conditions. (See Dkt. 11, at ECF 1, 5, 57; Dkt. 13 at ECF 1–2.) However,

  despite these concerning allegations, Plaintiff fails to state a claim upon which relief may be

  granted because the relief he continues to seek is his immediate release from custody.

         As the Court explained in the M&O, the remedy of release from confinement is not

  available under Section 1983. (M&O, Dkt. 9, at 11–12 (citing, inter alia, Preiser v. Rodriguez,

  411 U.S. 475, 500 (1973)).) Despite this explanation, and the Court’s instruction to Plaintiff that

  he may amend his pleading, but “may not seek release from custody pursuant to Section 1983” (id.

  at 16), it is clear from the SAC that the only remedy Plaintiff seeks in connection with the allegedly

  unconstitutional conditions at Rikers Island is his immediate release from confinement (see Dkt.

  11, at ECF 1 (“Th[e] virus at Rikers has infected over 1000 detainees & staff and is [accelerating]

  with new strains[,]. . . . [which] requires ‘compassionate release’ in this case for plaintiff Ronald

  Williams and ‘Judicial Intervention.’”), ECF 5 (“Due to the pandemic and DOC putting Detainees

  like Plaintiff Williams at risk over 56 years old. It could ultimately cause him death if he doesn’t

  be released.”), ECF 57 (arguing that based on his health conditions, “his continued [] pretrial

  detention [in] the COVID-19 pandemic is unlawful [and] [i]n violation of the [F]ourteenth

  Amendment”); Dkt. 11-1, at ECF 55 (“Plaintiff request compassionate release”); Dkt. 13, at ECF

  2 (“Plaintiff prays that [in light of the alleged conditions] the Court order ‘Compassionate Release’




                                                   26
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 27 of 29 PageID #: 965




  to save my life and afford me the constitutional right to be [freed] due to this ‘covid pandemic’

  and fight [my] case from the outside[.]”)).

         Therefore, because Plaintiff seeks release based on the allegedly unconstitutional

  conditions of confinement at Rikers Island, his claim is not cognizable under Section 1983 and is

  dismissed. See Brown v. Moralles, No. 14-CV-1382 (SJF) (GRB), 2014 WL 6610992, at *7

  (E.D.N.Y. Nov. 18, 2014) (“Requests for release from custody must be brought under the narrow

  remedy available in federal habeas corpus, not through a damage action. Accordingly, plaintiff’s

  Section 1983 claims seeking release from custody are dismissed pursuant to 28 U.S.C.

  §§ 1915(e)(2)(B)(ii) and 1915A(b)(1) for failure to state a claim for relief.” (internal citations

  omitted)). Furthermore, for the reasons already explained, Plaintiff’s Section 2241 habeas claim—

  which is the proper vehicle to petition the Court for release—is also dismissed. In sum, the Court

  does not have the power to release Plaintiff from custody.23

                 2.      Denial of Access to the Courts

         Plaintiff alleges that the “DOC” and “their superiors” denied him access to the courts by

  denying him access to the law library “to do research and use [] the typewriter to prepare

  pleadings,” which directly resulted in an “adverse decision on divorce.”24 (Dkt. 11, at ECF 4; see


         23
             The Court’s statutory authority to review motions for compassionate release does not
  extend to Plaintiff, a state pre-trial detainee, because the Court did not (and will not) sentence
  Plaintiff in his criminal case. See 18 U.S.C. § 3582(c)(1)(A)(i). Nor will the Court interfere with
  Plaintiff’s bail status during the pendency of his criminal case absent allegations of bad faith,
  harassment, or irreparable injury, of which there are none. See Jordan v. Bailey, 570 F. App’x 42,
  44 (2d Cir. 2014) (summary order) (“Younger abstention ordinarily applies to a state court’s bail
  application proceedings.” (citing Wallace v. Kern, 520 F.2d 400, 405–06 (2d Cir. 1975)); Singleton
  v. NYC Dep’t of Corr., No. 20-CV-9245 (LTS), 2021 WL 1987814, at *2 (S.D.N.Y. May 17, 2021)
  (“As this Court has no power to interfere with Plaintiff’s bail proceedings, the Court dismisses this
  claim under the Younger doctrine.”).
         24
            It is not clear from the SAC whether this “decision on divorce” in fact involved Plaintiff.
  (Dkt. 11, at ECF 4.)



                                                   27
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 28 of 29 PageID #: 966




  also Dkt. 11-1, at ECF 55.) “While inmates have no ‘abstract, freestanding right to a law library

  or legal assistance,’ an inmate can state a claim for denial of access to the courts where he alleges

  that the ‘shortcomings in the library or legal assistance program hindered his efforts to pursue a

  legal claim.’” Avent v. New York, 157 F. App’x 375, 377 (2d Cir. 2005) (summary order) (quoting

  Lewis v. Casey, 518 U.S. 343, 351 (1996)). The Court previously instructed Plaintiff that in order

  to state a claim for denial of access, he must “identify the specific harm to his criminal and/or civil

  cases that access to the law library would have prevented” and “identify the individual(s) who

  were personally involved in this alleged violation, and/or state a claim against the City of New

  York.” (See 1/11/2021 Docket Order.) Plaintiff’s amended claim does neither.

         First, Plaintiff offers only a conclusory allegation about an “adverse decision on divorce,”

  but does not specifically allege how purported restrictions on his access to the law library in fact

  hindered his efforts to pursue a legal claim, divorce or otherwise. Second, as explained in the

  M&O, the “DOC” is not a suable entity, as suits against City agencies must be against New York

  City. (M&O, Dkt. 9, at 16–17 (citing, inter alia, Joseph v. NYC Dep’t of Corr., No. 20-CV-1676

  (PKC) (LB), 2020 WL 2128860, at *2 (E.D.N.Y. May 5, 2020)).) However, Plaintiff fails to state

  a claim for municipal liability against New York City because he fails to allege that a municipal

  policy or custom caused the alleged denial of access to the law library at AMKC. See Joseph,

  2020 WL 2128860, at *2 (citing, inter alia, Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–91

  (1978)). Further, Plaintiff does not allege the personal involvement of any “superiors” or other

  individuals in this alleged deprivation. For these reasons, Plaintiff fails to state a claim for denial

  of access to the courts and this claim is dismissed.

                                            CONCLUSION

         For the reasons stated above, (1) New York Attorney General Letitia James is dismissed;

  (2) Plaintiff’s Section 2241 habeas claim is dismissed; and (3) Plaintiff’s Section 1983 claims


                                                    28
Case 1:20-cv-04593-PKC-TAM Document 14 Filed 06/09/21 Page 29 of 29 PageID #: 967




  alleging excessive force, an equal protection violation, deliberate indifference to pre-trial

  conditions of confinement, and denial of access to the courts are dismissed. Plaintiff’s Section

  1983 claims against Officer Toto for unreasonable stop and frisk, false arrest, and unlawful search

  may proceed, but are stayed pending the resolution of the state criminal case against Plaintiff in

  Queens Supreme Court, People v. Williams, No. 30-2020. The Court does not direct service of

  the SAC on Officer Toto at this time, and instead administratively closes this matter. Plaintiff may

  seek to reopen this matter once his criminal case has been fully resolved.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

  would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

  of any appeal. Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

                                                       SO ORDERED.

                                                       /s/ Pamela K. Chen
                                                       Pamela K. Chen
                                                       United States District Judge
  Dated: June 9, 2021
         Brooklyn, New York




                                                  29
